DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 29 November 2021 in response to the Office Action of 29 July 2021 are acknowledged and have been entered. Claims 9-12 are amended, claims 1-8 and 13-59 are cancelled and claims 60-64 are newly added.  Claims 9-12 and 60-64 are pending and being examined on the merits. 
Any rejection or objection not reiterated herein has been overcome by Applicants’ amendments and/or arguments.

Sequence Compliance
MPEP § 608.01.
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reasons discussed below. See MPEP 2422 for guidance regarding nucleotide and/or amino acid sequence disclosures in patent applications. 
MPEP 2422.03 states “37 CFR 1.821(c) requires that applications containing disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) contain, as a separate part of the disclosure, a disclosure of the nucleotide and/or amino acid sequences, and associated information, using the format and symbols that are set forth in 37 CFR 1.822 and 37 CFR 1.823. This separate part of the disclosure is referred to as the sequence 
In the instant case, sequence listing incorporation by reference paragraph in the specification lists that the ASCII text file is 2,180 bytes; however, the sequence listing has the size of the file as 2,196 bytes.  Correction is needed.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12 and 60-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection is modified as necessitated by applicants’ amendment.
Claim 9-12 and 60-64 are directed to a method of inhibiting activation of a proto-oncogene by an enhancer comprising stabilizing the boundary of the insulated neighborhood with an agent.  Claim 9 requires "stabilizing the boundary of the insulated neighborhood" which refers to an active step of "stabilizing" and requires an “agent” to perform this active step of “stabilizing.”
The specification does not adequately describe an actual reduction to practice of a method of inhibiting activation of a proto-oncogene by an enhancer comprising stabilizing the boundary of an insulated neighborhood with an agent.  The specification also does not describe a specific way to stabilize the boundary of the insulated neighborhood nor a complete structure of an agent or compound that selectively stabilizes the boundary an insulated neighborhood.  Further, the specification does not describe the partial structures, or physical properties, or chemical properties of an agent that selectively stabilizes the boundary an insulated neighborhood.
The specification does describe agents that are capable of disrupting the function of an enhancer or super enhancer and teaches that a CRISPR/Cas9-based approach can be used to delete (disrupt) a CTCF boundary site, but does not describe actual agents necessary for stabilizing the boundary of an insulated neighborhood [pg. 27, last paragraph, Example 2 and 3]. The specification does describe a method of identifying an agent that stabilizes an insulated neighborhood [pg. 5, para 3; pg. 32, para 2], and a method where disruption of the insulated neighborhood leads to activation of a proto-oncogene [Example 2].  However, these disclosures do not describe the structure of such agent nor provides a correlation between how the insulated neighborhood can be stabilized to prevent activation of a proto-oncogene.  
The level of skill and knowledge in the art is that there are no known agents that selectively stabilize the boundaries of an insulated neighborhood and no known correlation between any structural component and the ability to selectively stabilize the boundaries of an insulated neighborhood.  Didych (Didych et al. 2015 Molecular Biology Vol. 49, No. 6, 818-824) teaches that domain boundaries, i.e., insulated neighborhood boundaries, are spatially brought together, and their formation is mediated by CCCTC-binding factor (CTCF) and components of the cohesin complex [pg. 820, col. 1, para 1]. Didych teaches that the deletion of CTCF-binding regions disturbs the spatial organization of the domain, alters the transcriptional activity of the genes within, and frequently activates neighboring genes [pg. 820, col. 1, para 1].  However, Didych does not provide any guidance of what is needed to stabilize the boundaries of those domains. Thus, the disclosure does not allow one of skill in the art to visualize or recognize the structure of any agent required to practice the claimed method.  Therefore, it is highly unpredictable what kind of agent is necessarily needed to stabilize the boundary of an insulated neighborhood.
Accordingly, in view of the limited amount of guidance provided by the specification and in the art, one of ordinary skill in the art would conclude that applicant was not in possession of the claimed method of selectively stabilizing the boundaries of an insulated neighborhood with an agent to inhibit activation of a proto-oncogene by an enhancer because an agent or compound possessing the desired activity required to practice the method is not adequately described and was not known, or predictable, in the art.

Response to Arguments
Applicant’s argue that “a person of skill in the art would understand that agents that can repair a deletion or disruption of an insulated neighborhood include the routine use of CRISPR-based endonucleases and the like, which are exemplified in the specification for use in modifying insulated neighborhood boundaries” and points to Example 2 as evidence.  Applicant’s arguments have been considered and found unpersuasive because, although CRISPR-based endonucleases can be used to repair a deletion, the specification does not adequately describe the use of CRISPR-based endonucleases to repair a deletion or disruption of an insulated neighborhood and stabilize the boundary of an insulated neighborhood.  The specification does describe the use of CRISPR-based endonucleases to delete CTCF sites thereby aiding in expression of the proto-oncogene. However, this teaching does not describe that the agent that stabilized the boundary of the insulated neighborhood is the CRISPR-based endonucleases. Also while the teachings of Didych teaches components that mediate formation and disruption of the domain boundaries, Didych does not provide guidance on what agent, or even what type of agent, is needed to stabilize the boundary domains thereby preventing disruption of the boundaries.  Therefore, it is highly unpredictable how and what kind of agents, including CRISPR-based endonucleases, are necessarily needed to stabilize the boundary of an insulated neighborhood.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NANCY J LEITH/Primary Examiner, Art Unit 1636